Opinion issued December 19, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00438-CV
____________

INTERNATIONAL FIDELITY INSURANCE CO., ALLEGHENY MUTUAL
CASUALTY CO., AND THE HARRIS COUNTY BAIL BOND BOARD, Appellants

V.

CARL R. PRUETT AND NATIONAL AMERICAN INSURANCE COMPANY,
Appellee




On Appeal from the 125th District Court
Harris County, Texas
Trial Court Cause No. 2002-09290





O P I N I O N
           The Court today considered Appellees’ motion to dismiss this interlocutory appeal as
moot because a final judgment has been rendered in the trial court. Appellees’ motion is
granted and this appeal is dismissed.  Tex. R. App. P. 42.1(a).  All pending motions in this
appeal are overruled as moot.  The Clerk is directed to issue mandate immediately.  Tex. R.
App. P. 18.1.
 
PER CURIAM
 
Panel consists of Justices Nuchia, Jennings, and Radack. 
Do not publish. Tex. R. App. P. 47.